DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22 & species A. 2. Fig. 2A in the reply filed on 02/14/2022 is acknowledged.  The traversal is on the ground(s) that “Groups I-IV meet the unity of invention requirement because all claims in Groups I-IV include the special technical features of performing velocimetry-based identification and/or separation of individual particles - rather than large groups or "plugs" of particles - based on signal spikes associated with single particles." [...] Independent claims 23, 27, and 29 recite similar claim language”.  This is not found persuasive because these features are taught by Lo et al. (US 2013/0083315), see below.  In addition to the Restriction Requirement 12/24/2021, the inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I does not require: a voltage source configured to generate an electrical field for inducing electrokinetic flow of the particle in the channel of Groups II & IV; a voltage source of the planar optofluidic system, an electrical field configured to induce electrokinetic motion & a planar optofluidic system of Group III; a particle separation control component configured to physically separate the particle from one or more other particles included in the mixture of Group II; the first excitation spot pattern comprises light at a first wavelength; the second excitation spot pattern comprises light at a second wavelength; one or more of a number of spots and a spacing of spots is different in the first pattern and the second pattern of Group IV; and .
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 20 is objected to because of the following informalities:  “the channel is less than less than [...] in length. in length”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  It is unclear if the applicant is claiming a particle labeled with a fluorophore in a mixture through the channel.  The claimed limitations “a voltage source configured to generate an electrical field for inducing electrophoretic or electroosmotic flow of the particle in the channel; one or more optical components configured to cause an excitation spot pattern to be incident on the channel, such 
Regarding claim 1, the phrase "it" renders the claims indefinite because it is unclear what the phrase is referring to.
Regarding claims 15 & 16, the phrase "itself" renders the claims indefinite because it is unclear what the phrase is referring to.
Claim 16 recites the limitation "the time-shifted product of the raw signal" in L2.  There is insufficient antecedent basis for this limitation in the claim.
The term “small-molecule particles” in claim 17 is a relative term which renders the claim indefinite. The term “small-molecule particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lo et al. (US 2013/0083315).
Regarding claim 1, Lo et al. teach:
1. A system for identifying a particle based on a velocity of the particle, comprising: 
a substrate (130, 132); 
a fluidic channel (20) disposed on the substrate (see ¶ 0152 for example) and capable of allowing the flow of a particle labeled with a fluorophore in a mixture through the channel (¶ 0076+); 
a voltage source capable of generating an electrical field for inducing electrophoretic or electroosmotic flow of the particle in the channel (see ¶ 0094 for example); 
one or more optical components (e.g., waveguides, ¶ 0076, 0078+) capable of causing an excitation spot pattern (¶ 0076-0077+) to be incident on the channel (see Fig. 5 & ¶ 0078 for example); and 
one or more optical sensors (e.g., image sensor ¶ 0013-0014+) capable of detecting a plurality of signal spikes emitted (¶ 0021+) by the particle in response to the particle being illuminated by the excitation spot pattern, wherein the plurality of signal spikes comprises a first fluorescence signal spike emitted by the particle in response to the particle being illuminated by the excitation spot pattern and a second fluorescence signal spike emitted by the particle in response to the particle being illuminated by the excitation spot pattern (see Figs. 8, 9 & ¶ 0133, 0137 for example); and 
one or more processors (e.g., personal computer 18, 148; computer processor) capable of calculating a velocity (¶ 0082+), determine and identify of the particle (¶ 0082+). 
With regard to limitations in claims 1-6, 8, 14-19, 21 & 22 (e.g., “[...] to allow [...]; [...] such that the particle is optically excited as it flows past the excitation spot pattern [...]; [...] by the particle in response to the particle being illuminated by the excitation spot pattern, wherein 

Regarding claims 7, 9-14, 17-18, 20 & 22, Lo et al. teach:
7. The system of claim 1, wherein the excitation spot pattern comprises a first excitation spot incident on the channel at a first location and a second excitation spot incident on the channel at a second location spaced apart from the first location by a spacing distance (see Fig. 5 & ¶ 0078-0079). 
9. The system of claim 7, wherein the spacing distance is less than 0.1 µm, 0.5 µm, 1 µm, 2 µm, 5 µm, 10 µm, 20 µm, 50 µm, 100 µm, 500 µm, 1000 µm, 1 cm, 5 cm, 10 cm, or 20 cm (see i.e., microfluidic channels are 200 mm by 70 mm, ¶ 0165, therefore the spacing distance would be less than 20 cm). 
10. The system of claim 1, wherein the one or more optical components comprise a light source capable of generating a spot pattern remote from the substrate (see ¶ 0009, 0075, 0078-0083 for example). 
11. The system of claim 1, wherein the one or more optical components comprise one or more waveguides disposed on the substrate (¶ 0078). 
12. The system of claim 11, wherein the one or more waveguides comprise one or more optical splitters capable of splitting a single optical input into a plurality of optical outputs (¶ 0086). 
13. The system of claim 12, wherein the one or more optical splitters comprise a plurality of optical splitters arranged in series and capable of creating an excitation spot pattern having two or more excitation spots (see Fig. 21 & ¶ 0136 incorporated reference U.S. patent application Ser. No. 12/152,665 (Godin et al. US 2009/0027666; US 7746466, ¶ 0066 & Fig. 8)). 
14. The system of any one of claims 11 and 12, wherein the one or more waveguides comprise a multi-mode interference waveguide (¶ 0167). 
17. The system of claim 1, wherein the one or more optical sensors are capable of detecting single small-molecule particles (¶ 0005, 0140+). 
18. The system of claim 1, wherein the one or more optical sensors comprise an integrated optical sensor disposed on the substrate (¶ 0163). 
20. The system of claim 1, wherein the channel is less than 25 µm, 50 µm, 100 µm, 1000 µm, 1 cm, 10 cm, 50 cm, 1 m, or 5 m in length (see ¶ 0083, 0135 for example). 
22. The system of claim 1, wherein the voltage source is configured to generate an electrical field (¶ 0094). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798